IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20593
                         Summary Calendar


W. FOSTER SELLERS,

                                         Plaintiff-Appellant,

versus

M.B. THALER, in his official capacity as chairman of the state
classification committee, Texas Department of Criminal Justice
Institutional Division; TEXAS DEPARTMENT OF CRIMINAL JUSTICE
BOARD OF PARDONS & PAROLE,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-01-CV-725
                       --------------------
                        September 16, 2002

Before HIGGINBOTHAM, SMITH and CLEMENT, Circuit Judges.

PER CURIAM:*

     W. Foster Sellers, Texas inmate # 599791, appeals from the

dismissal as frivolous of his 42 U.S.C. § 1983 complaint against

defendants M. B. Thaler, Chairman of the State Classification

Committee, and the Texas Board of Pardons and Paroles (“the

Board”).   Sellers claimed that the defendants violated his

constitutional rights by executing the wrong sentencing order and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20593
                                 -2-

considering invalid convictions in determining the date that he

would be eligible for consideration for release on parole.

     “In Texas, it is entirely speculative whether an inmate will

actually obtain parole, inasmuch as there is no right to be

released on parole.”    Madison v. Parker, 104 F.3d 765, 768 (5th

Cir. 1997).    “Because it is entirely speculative whether a

prisoner will be released on parole, the court has determined

that there is no constitutional expectancy of parole in Texas.”

Malchi v. Thaler, 211 F.3d 953, 957 (5th Cir. 2000)(internal

quotation and citation omitted).    We have likewise determined

that “any delay in [a Texas prisoner’s] consideration for parole

cannot support a constitutional claim.”    Id.

     As Sellers’ constitutional claim lacked an arguable basis in

law, the district court did abuse its discretion in dismissing

his complaint.    Accordingly, the judgment of the district court

is AFFIRMED.